  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA


THE CALIFORNIA BEACH CO., LLC,                   Case No.
                 Plaintiffs,


      V.                                         DECLARATION OF
                                                 AUSTIN WRIGHT

HAN XIAN DU,
                 Defendant.




      Pursuant to 28 U.S.C. § 1746, I, Austin Wright, declare and state as follows:

      1.     I am more than 18 years of age, I have personal knowledge of the facts

set forth in this declaration, and I am competent to testify to such facts if called

upon to do so.

      2.     I submit this declaration in connection with The California Beach Co.,

LLC v. Han Xian Du, case filed in the Northern District of California on December

26, 2019 (the "Du Litigation").

      3.     I am a founder and current Chief Executive Officer of The California

Beach Company ("CBC"). Founded in Los Angeles, California in 2018, CBC is a

seller of portable playpens that began as a "Kickstarter" on the fundraising website

Kickstarter.com. CBC is still headquartered in Los Angeles, California, where it

sells products exclusively through online marketing channels, such as Amazon.com
                                          - 1-
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 2 of 12



and CBC' s own website. CBC relies heavily on its social media presence to market

its products and direct potential customers to websites at which customers can buy

CBC's products. CBC maintains a social media presence with company pages on

Facebook.com and Instagram.com, where it drives sales through advertising and

customer engagement.

      4.    CBC owns various intellectual property that protects its products and

brand, including U.S. Trademarks Registrations. (Ex. A, TM Registrations) CBC

is also the exclusive licensee of U.S. Design Patent No. 862,913 (Ex. B, 913 Patent)

which covers the design and ornamental features of CBC' s playpen products.

      5.    I understand that the defendant in the Du Litigation is Han Xian Du

("Mr. Du"), and that Mr. Du is a supplier to a company called "Exqline." (Ex. C,

email to Mr. Yee.) Exqline is one ofCBC's competitors, selling competitive

playpen products through websites such as Amazon.com. In November 2019, CBC

engaged Exqline in discussions regarding Exqline's infringement of CBC's

trademarks (Ex. A) and the '913 Patent (Ex. B). Through counsel, CBC engaged

Exqline in communications to try to resolve CBC's trademark and patent claims

without involvement of litigation. (See, e.g., Ex. D, Cease and Desist

Correspondence.) CBC provided Exqline with evidence showing that CBC is the

exclusive licensee of the '913 Patent in the United States, Canada, and Mexico and

the registrant of the "Pop n' Go" trademark, and Exqline responded that it believed

its competing product design was created and owned by Mr. Du. (Ex. D, Cease and

Desist Correspondence.)
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 3 of 12



      Exqline responded to CBC by claiming that Mr. Du was the inventor and

creator ofCBC's products, which Exqline alleged was covered by a separate design

patent. (Ex. D, Cease and Desist Correspondence.) CBC responded in December

2019 with evidence supporting its rights to practice and enforce the '913 Patent in

the United States, Canada, and Mexico are superior to either Exqline's or Mr. Du's

alleged rights in the design. (Ex. D, Cease and Desist Correspondence.)

      6.     In the November/December 2019 settlement discussions and

correspondence, neither Exqline, Mr. Du, or their counsel claimed ownership of any

copyright covering any material CBC has ever used or posted on its social media

sites. To my knowledge, neither Exqline, Mr. Du, or their counsel has ever

informed CBC that it is infringing any specific copyright.

      7.     The images, writings, and videos on CBC's social media and

Amazon.com pages were created entirely by CBC for use in promoting CBC' s

branded products, as is clear on the face of the works themselves. Accordingly, Mr.

Du has wrongfully misrepresented the facts in his DMCA Notification in violation

of 17 U.S.C. § 512(f). Mr. Du's takedown notices are transparent efforts to use the

DMCA process to improperly disrupt CBC's business at the height of the most

important sales season of the year. Mr. Du's takedowns could only have been

achieved through direct misrepresentations of Mr. Du's rights and the ownership

and nature of the content on CBC's social media and Amazon.com pages. These
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 4 of 12



misrepresentations served to harm CBC's ability to compete with Mr. Du's

customer, Exqline. CBC has been irreparably harmed (and will continue to be

irreparably harmed) as a result of Mr. Du's intentional and malicious conduct.

      8.    I have reviewed the Complaint filed by CBC in the Du Litigation and I

understand that CBC is simultaneously filing a motion for Temporary Restraining

Order ("TRO") to remedy the harm caused by Mr. Du's use ofFacebook, Amazon

and Instagram's DMCA takedown notification mechanisms.

      9.    I understand that by this motion, CBC seeks: an immediate restraining

order directing Mr. Du to withdraw the DMCA takedown notifications that he

submitted to Facebook, Instagram, and Amazon.com; directing Facebook,

Instagram, and Amazon.com to reinstate the CBC pages and content that were

removed pursuant to Mr. Du's takedown notifications; and an order directing Mr.

Du to show cause why a preliminary injunction should not issue.

      10.   On December 19, 2019 I received emails from Facebook and

Instagram informing me that certain content had been removed from CBC' s

account on both of those respective platforms, pursuant to the filing ofDMCA

takedown notifications filed by Mr. Du.

      11.   Mr. Du's takedown notification to Instagram identified work that

allegedly violates Du's copyright(s). (Ex. E, Instagram takedown notice.)

Specifically, Instagram removed several videos used as advertisements relating to

CBC's Pop N' Go® product (the "Pop N Go Videos").
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 5 of 12



      12.    The Pop N Go Videos do not include, reference, or relate to any

written, audio, visual, or other works created by or for any entity other than CBC.

The Pop N Go Videos are created by Ashlee Nino Clement and Stefanie Klausmann

Vo, who own Mom Together, LLC. Mom Together is an independent contractor

CBC hired to create and post video and still image content on all social media

outlets for CBC. To my knowledge, Mom Together has no connection to, and has

never used any material from, Mr. Du or any entity associated with Mr. Du.

      13.    The creation information for each of the Pop N Go Videos removed

from Instagram are listed below:

Lafond Family Puppet Missing Content # 1
"Puppet Show Pop N Go"
Video shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee Clement
Created On: Sept 29, 2019
Song "Kickflip Medium" off of Final Cut Pro Stock Jingles
Models: the Lafond Family- Johnetta, Yasir, Anaiah, Zaire Lafond

Lafond Family Puppet Missing Content #2
"Lafond Family x Pop N Go"
Video shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee Clement
Created On: Sept 30, 2019
Song "KidsPlay Instrumental" Royalty free purchased from Premiumbeat.com
Models: the Lafond Family- Johnetta, Yasir, Anaiah, Zaire Lafond

Soccer Moms Missing Content # 1
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on October 30, 2019
Song "Kickflip Medium" off of Final Cut Pro Stock Jingles
Model: Alanna Quan
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 6 of 12



Soccer Mom Missing Content #2
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on October 30, 2019
Song "Can't Stop Thinking" Written by Joey Clement (husband)
Model: Melissa McFarland

Soccer Mom Missing Content #3
Photo Shot by Shiobian Photography
Created on October 30, 2019
Model: Alanna Quan

Soccer Mom Missing Content #4
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on Nov 2, 2019
Song "Blackest Keys" Written by Joey Clement (husband)
Model: Melissa McFarland

Black Friday Missing Content # 1
"Puzzle Number 2"
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on November 19, 2019
Song "Piano Ballad" Stock Jingle off of Final Cut Pro
Model: Zinthia/Paris Paul

Black Friday Missing Content #2
"Puzzle Number 4"
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on November 21, 2019
Song "Christmas Presence" Royalty Free purchased from Premiumbeat.com
Model: Zinthia Lopez

Black Friday Missing Content #3
"Puzzle Number 5"
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on November 22, 2019
Song "Christmas Presence" Royalty Free purchased from Premiumbeat.com
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 7 of 12



Model: Zinthia Lopez

Black Friday Missing Content #4
"Puzzle Number 7"
Photo Shot by Shiobian Photography
Shot on Nov 2, 2019

Black Friday Missing Content #5
"Puzzle Number 8"
Video Shot by Ashlee Clement
Edited on Final Cut Pro by Ashlee clement
Created on November 26, 2019
Song "Christmas Presence" Royalty Free purchased from Premiumbeat.com
Model: Zinthia/Paris Lopez

Black Friday Missing Content #6
"Puzzle Number 1O"
Photo Shot by Shiobian Photography
Shot on Nov 2, 2019

Black Friday Missing Content #7
"Puzzle Number 12"
Photo Shot by Shiobian Photography
Shot on Nov 2, 2019


      14.    The Pop N Go Videos were filmed three to four weeks prior to posting

on social media by Mom Together. The videos were created specifically for CBC

utilizing equipment owned by Mom Together and editing applications iMovie,

Final Cut Pro and Swish (previously known as Video Boost), which are owned,

paid for, and utilized by Mom Together. The actors and actresses in the videos are

all contracted actors working as independent contractors who have signed a legal

release of rights to appear in the video.
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 8 of 12



       15.   I understand that Mom Together's Facebook page has been suspended

as well as the CBC Facebook page as a result of Mr. Du's DMCA takedown

notifications.

       16.   The iPhone testimonial videos that CBC uses on its Instagram and

Facebook pages are created by an independent contractor named EcomVids on

behalf of CBC, and consist of short testimonial videos taken by individuals on their

phones promoting and enjoying the CBC's products. This content is all created

directly by EcomVids and makes no use of other content or reference to any other

competitor's products.

       17.   The notice I received regarding Mr. Du's takedown notification to

Facebook does not reference any particular content alleged to be subject to

copyright(s) owned by Du. Rather; I understand Mr. Du's takedown notification to

Facebook is directed at CBC's entire Facebook page as containing infringing

content. (Ex. F, Facebook takedown notice.)

       18.   The Pop N Go Video, as well as numerous other product

advertisements, were accessible on CBC's Facebook page prior to Du's wrongful

takedown notification. As with the Pop N Go Video, none of the written, audio,

video, or other content appearing on CBC's Facebook page prior to Mr. Du's

takedown was created by or for any entity other than CBC. For example, the

advertisements that were featured on CBC's Facebook page immediately prior to
  Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 9 of 12



Du's wrongful takedown notification were created by Mom Together in the manner

described above for Instagram for the benefit and use of CBC.

        19.   CBC utilizes McChammer marketing to post video and still image

advertising on Facebook. McChammer posts the content created for CBC by Mom

Together. McChammer, like Mom Together, does not include, reference, or relate

to any written, audio, visual, or other works created by or for any entity other than

CBC. CBC's social media posts exclusively feature CBC's products. No other

companies' products have appeared on CBC's Facebook, Instagram, or Amazon

page.

        20.   Instagram and Facebook are critical marketing platforms for CBC and

drive a substantial percentage of CBC's sales. CBC utilizes a data analytics

platform that provides insight into where the traffic referral for every CBC sale

originates. From that data, we can see that CBC's presence on Facebook and

Instagram directly contributes to the majority of CBC's revenue. For example, in

November 2019, CBC made approximately $409,000 in sales. Of that total,

approximately $155,000 came directly from customers who clicked through

Facebook and $29,000 came directly from customers who clicked through

Instagram. Of the remaining sales that are not "direct" click-throughs, most of

those sales are also attributable to CBC's Facebook and social media presence, as

CBC advertises exclusively on Facebook and Instagram, which means as much as
 Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 10 of 12



98% of CBC's revenue is directly attributable to CBC's presence on Facebook

and Instagram.

      21.       The holiday sales seasons during late December and early January are

critical sales months for CBC. From January through October of 2019, the average

monthly sales were $199,000 and our program projected another $400,000 in sales

in December alone until the social media pages were taken down. Accordingly, Mr.

Du's wrongful takedown notification has caused and likely will continue to cause a

significant and irretrievable loss of customers, good will, and corresponding sales.

      22.       CBC's current inability to market its products on Facebook and

Instagram due to Mr. Du's wrongful takedown notification poses an existential

threat to CBC, as CBC depends heavily on its online sales made during the holiday

sales season.

      23.       Following receipt from Facebook and Instagram of Mr. Du's takedown

notifications, CBC reached out to Mr. Du to inquire as to the basis of Du's takedown

notifications and inform him that his allegations were baseless. I understand that

counsel for CBC emailed Mr. Du twice, on December 19 and 21, 2019. (Ex. G,

emails to Mr. Du.) I understand Mr. Du has not responded to the two emails from

CBC and has never specifically identified to CBC any alleged copyrights he has in

any of the content appearing on CBC' s social media pages.
Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 11 of 12




                                                                 H
Case 4:19-cv-08426-YGR Document 5 Filed 12/27/19 Page 12 of 12




                                                12/27/29
